—Judgment of the Supreme Court, New York County, rendered January 4, 1978, convicting defendant, on his plea of guilty, of rape in the first degree, and robbery in the first degree, and sentencing him to concurrent terms of 1214 to 25 years, is modified, on the law, and as a matter of discretion in the interest of justice, to the extent of vacating the sentence and remanding the case for resentencing, and otherwise affirmed. At the time the plea was offered and accepted, conditions of the plea were set forth, in detail, by the People, and by the counsel for the defendant. One of the conditions set forth was that the defendant would provide the People with information which would enable them to locate the defendant’s actual accomplice who was subsequently arrested, resulting in the freeing of an innocent person who had been arrested in error as a codefendant. On the instant record we cannot determine whether adequate consideration was given to defendant’s aforesaid co-operation by the sentencing court. This disposition should not be considered a disapproval of the sentence imposed nor is it a direction that it should be reduced. Concur—Fein, J. P., Sullivan, Lane and Ross, JJ.